Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 11 to Pg. 12 of Applicant’s Remarks, with regard to claim 1, Applicant argues that the references do not teach the limitations listed in the remarks.
	Applicant’s arguments have been considered, but are persuasive. Examiner respectively withdraws the rejections. Examiner resubmits an 2nd Non-Final rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim (s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation, “wherein the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mekkattuparamban et al. (US 2014/0226661), hereafter referred to as “Mekkattuparamban” in view of Krishna Singuru (US 2019/0014048), hereafter referred to as “Krishna Singuru”, in further view of Wang et al. (US 2018/0279169), hereafter referred to as “Wang”, in further view of Sidde et al. (US 10/250,512), hereafter referred to as “Sidde”, in further view of Baehre (US 2011/0200045), hereafter referred to as “Baehre”, in further view of Hunsperger et al. (US 2017/0099228), hereafter referred to as “Hunsperger”.

Regarding claim 1, Mekkattuparamban discloses:
A wireless network device (e.g. Virtual Switch; [0016]; [0052], “...wireless...”), comprising:
one or more memories ([0016]); and
one or more processors ([0016]), communicatively coupled to the one or more memories ([0016]), to:
	receive, at a traffic director (e.g. Open VSwitch Kernel Loadable Module (KLM); Fig. 1) in a kernel space (Fig. 1) included in the wireless network device (e.g. Virtual Switch; Fig. 1; [0052], “...wireless...”), a data packet from a client device (e.g. Virtual machine; Fig. 1; [0016], “...A virtual switch 12 enables network connectivity for one or more virtual machines (e.g., software implementation of 
	determine whether the data packet is intended for an application cloud server (e.g. server; [0055]) operating in a cloud environment (e.g. cloud network; [0018], “...destination address...;” [0054], “...cloud networks...;” [0055], “...virtual switch 12 may be provisioned across multiple servers (e.g., distributed virtual switch), with multiple virtual Ethernet modules (VEM) and virtual network interfaces and ports to connect multiple virtual machines 14...”),
		wherein the application cloud server (e.g. server; [0055]) is located remote from the wireless network device (e.g. distributed virtual switch; [0052], “...wireless...;” [0054], “...cloud networks...;” [0055], “...virtual switch 12 may be provisioned across multiple servers (e.g., distributed virtual switch), with multiple virtual Ethernet modules (VEM) and virtual network interfaces and ports to connect multiple virtual machines 14...”).
Mekkattuparamban also doesn’t teach: provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device, wherein the application server instance is implemented in a virtualized container in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Krishna Singuru teaches:
provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance (e.g. the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device; [0006]) executing on the wireless network device (e.g. IoT Gateway device; [0006], “...The IoT Gateway device is configured to receive a data traffic generated by at least one edge device in the IoT environment; classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data”),
	wherein the application server instance is implemented in a virtualized container included in an operating system of the wireless network device (e.g. IoT Gateway device; [0026], “...In an embodiment, the edge computing resource may correspond to a container instance which is orchestrated for handling the processing of the critical data. Containers are a method of Operating System virtualization that enable an application or a processing task and their dependencies to run in a resource isolated process...;” [0031], “...Once the IoT Gateway device designates the edge computing resource as the network location for processing, analyzing, and handling the critical data, at step 404, the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator...”).	
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers as taught by Mekkatuparamban with the inclusion of the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource 
	Mekkattuparamban in view of Krishna Singuru also doesn’t teach: wherein the application server instance is implemented in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Wang teaches:
wherein the application server instance is implemented in a user space included in an operating system of the wireless network device ([0235], “...one such alternative embodiment implements operating system-level virtualization, in which case the virtualization layer represents the kernel of an operating system (or a shim executing on a base operating system) that allows for the creation of multiple software containers that may each be used to execute one of a sets of 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data as taught by Mekkattuparamban and Krishna Singuru with the inclusion of each container running in the user space of the operating system as taught by Wang because in the previous configuration, a virtual switch was incorporated to relay network traffic between a source and destination by some function acting as a traffic director in the kernel space of a wireless network device, which could be a server and transmitting information to another server and adding to this, a IoT gateway acts a bridge between the devices sitting at the edge in IoT environment and the remote cloud. The IoT gateway transfers the data generated from devices such as mobile devices sitting on the edge of the IoT environment to the remote cloud for further processing and analyzing the data. The advantage of having this arrangement is to offload the computationally intensive processing tasks of the mobile device to the server pool and conserve processing and battery resources on the client device. However, transmitting large amounts of data through the data network can increase latency because the data has to travel further (in terms of both time and distance) before the data is processed. The solution proposes to classify data as one of a normal data and a critical data, thus reducing latency for critical data processed locally while allowing normal data to travel to the intended destination. 
Mekkattuparamban in view of Krishna Singuru and in further view of Wang also doesn’t teach:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Sidde teaches:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server (e.g. traffic director instance; [0063]), and is configured to host an application (e.g. traffic director front ends the multitenant application server environment; [0065]) and perform one or more operations associated with the application cloud server (e.g. traffic director commands; [0063], “...Each traffic director can include one or more traffic director instances defined by a configuration...;” [0065], “In accordance with an embodiment, in a typical deployment scenario, a traffic director front ends the multitenant application server environment. So, whenever a partition within multitenant application server environment partition is created/updated/deleted, then the corresponding traffic director configuration can be created/updated/deleted automatically...;” [0083], “In accordance with an embodiment, a single traffic director setup can be used for front ending multiple domains in a multitenant application server environment. In such situations a traffic director console or traffic director commands can be used to perform advanced/fine-grained operations that are traffic director specific;” [0104], “...Additionally, a traffic director can detect the 503 response code and automatically failover the request to another origin server of the origin server pool”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data 
Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Sidde also doesn’t teach: wherein the application server instance is configured to perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Baehre teaches:
receive, at the traffic director (e.g. gateway; [0063]) and from the application server instance (e.g. depacketizer; Fig. 3; [0169], “...gateway 300 includes a depacketizer 340 (also referred to as depacketizing unit 340)...”), a result of the application server instance performing the one or more operations on the data packet ([0204], “At step 430, the gateway depacketizes the received data and processes the data...In general, the depacketizing of the data starts with removing the last header added while packetizing the data...”);
transmit the result to the application cloud server (e.g. forwarding data to a server; [0166]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location 
	Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Hill also doesn’t teach: wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space. In an analogous art, Hunsperger teaches:
	wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space ([0041], “...the user-space components include a number of applications or ‘Apps’ (processes, any or all of which may be multi-threaded) each executing in its own virtual machine (‘VM’) wrapper--that is, within an emulated processing environment having its own virtual address space distinct from that of VM wrappers for other applications...;” [0088], “...Netlink 1926 provides a messaging interface for IPC between kernel space and user-space processes...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system and exchange of information generally is triggered by an alarm (i.e., expiration of a high frequency timer) as taught by Mekkattuparamban, Krishna Singuru, Wang, and Hill with the inclusion of the Netlink providing a messaging interface for IPC between kernel space and user-space processes as taught by Hunsperger because it allows for proper intercommunications between the kernel space and the user space.

Regarding claim 2, Mekkattuparamban-Krishna Singuru-Wang-Hill-Hunsperger discloses the wireless network device of claim 1, however Mekkattuparamban teaches:
	wherein the one or more processors ([0016]), when determining whether the data packet is intended for the application cloud server (e.g. server; [0055]), are to:
	determine that the data packet is intended for the application cloud server (e.g. server; [0055]) based on destination information for the data packet ([0018], “...destination address...”).

Regarding claim 3, Mekkattuparamban-Krishna Singuru-Wang-Sidde-Baehre-Hunsperger discloses the wireless network device of claim 1, however Mekkattuparamban teaches:
	wherein the one or more processors ([0016]) further are to:
	receive a traffic rule ([0024], “...OpenFlow uses the concept of flows to identify network traffic based on pre-defined match rules that can be statically or dynamically programmed by the SDN control software...”); and
 	wherein the one or more processors ([0016]), when determining whether the data packet is intended for the application cloud server (e.g. server; [0055]), are to:
		determine that the data packet is intended for the application cloud server based on the traffic rule ([0024], “...OpenFlow uses the concept of flows to identify network traffic based on pre-defined match rules that can be statically or dynamically programmed by the SDN control software...”).

Regarding claim 4, Mekkattuparamban-Krishna Singuru-Wang-Sidde-Baehre-Hunsperger discloses the wireless network device of claim 1, however Mekkattuparamban teaches:
	wherein the wireless network device is at least one of a base station (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a wireless hotspot (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a router (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a switch (e.g. Virtual Switch; [0016]), a gateway (the claim , or a network bridge (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim).

Regarding claim 6, Mekkattuparamban-Krishna Singuru-Wang-Sidde-Baehre-Hunsperger discloses the wireless network device of claim 1, however Mekkattuparamban teaches:
	wherein the wireless network device is located at an edge of a wireless communication network (e.g. Virtual Switch; [0016]; [0052], “...wireless...;” [0054], “...wide area networks (e.g., the Internet)...”) or in a core network of the wireless communication network (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).

Regarding claim 8, Mekkattuparamban discloses:
	A method, comprising:
	receiving, at a traffic director (e.g. Open VSwitch Kernel Loadable Module (KLM); Fig. 1) in a kernel space (Fig. 1) included in a wireless network device (e.g. Virtual Switch; Fig. 1; [0052], “...wireless...”), a data packet from a client device (e.g. Virtual machine; Fig. 1; [0016], “...A virtual switch 12 enables network connectivity for one or more virtual machines (e.g., software implementation of a physical computing device) 14 in a virtual network. Virtual switch 12 includes a memory element 16 and a processor 18. Memory element 16 includes a user space 20 and a kernel space 22. As used herein, the term ‘kernel space’ includes a segregation of space in the memory element where privileged operating system processes such as kernels, kernel extensions, kernel modules and device drivers are executed...;” [0024], “...OpenFlow uses the concept of flows to identify network traffic based on pre-defined match rules that can be statically or dynamically programmed by the SDN control software...;” [0034], “During operation, extension KLM 30 may receive a packet on extension port 40 from OVS KLM 24 of virtual switch 12 configured for an OpenFlow protocol...”);
	determining, by the wireless network device (e.g. Virtual Switch; Fig. 1; [0052], “...wireless...”), whether the data packet is intended for an application cloud server (e.g. server; [0055]) operating in a cloud environment (e.g. cloud network; [0018], “...destination address...;” [0054], “...cloud networks...;” 
wherein the application cloud server (e.g. server; [0055]) is located remote from the wireless network device (e.g. distributed virtual switch; [0052], “...wireless...;” [0054], “...cloud networks...;” [0055], “...virtual switch 12 may be provisioned across multiple servers (e.g., distributed virtual switch), with multiple virtual Ethernet modules (VEM) and virtual network interfaces and ports to connect multiple virtual machines 14...”);
Mekkattuparamban also doesn’t teach: provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device, wherein the application server instance is implemented in a virtualized container in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Krishna Singuru teaches:
provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance (e.g. the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device; [0006]) executing on the wireless network device (e.g. IoT Gateway device; [0006], “...The IoT Gateway device is configured to receive a data traffic generated by at least one edge device in the IoT environment; classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as 
	wherein the application server instance is implemented in a virtualized container included in an operating system of the wireless network device (e.g. IoT Gateway device; [0026], “...In an embodiment, the edge computing resource may correspond to a container instance which is orchestrated for handling the processing of the critical data. Containers are a method of Operating System virtualization that enable an application or a processing task and their dependencies to run in a resource isolated process...;” [0031], “...Once the IoT Gateway device designates the edge computing resource as the network location for processing, analyzing, and handling the critical data, at step 404, the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator...”).	
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers as taught by Mekkatuparamban with the inclusion of the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data as taught by Krishna Singuru because in the previous configuration, a virtual switch was incorporated to relay network traffic between a source and destination by some function acting as a traffic director in the kernel space of a wireless network device, which could be a server and transmitting information to another server and adding to this, a IoT gateway acts a bridge between the devices sitting at the edge in IoT environment and the remote cloud. The IoT gateway transfers the data generated from devices such as mobile devices sitting on the edge of the IoT environment to the remote cloud for further processing and analyzing the data. The advantage of having this arrangement is to offload the computationally intensive processing tasks of the mobile device to the server pool and conserve processing and battery resources on the client device. However, transmitting large amounts of data through the data network can increase latency because the data has to travel 
	Mekkattuparamban in view of Krishna Singuru also doesn’t teach: wherein the application server instance is implemented in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Wang teaches:
wherein the application server instance is implemented in a user space included in an operating system of the wireless network device ([0235], “...one such alternative embodiment implements operating system-level virtualization, in which case the virtualization layer represents the kernel of an operating system (or a shim executing on a base operating system) that allows for the creation of multiple software containers that may each be used to execute one of a sets of applications...each of the software containers (also called virtualization engines, virtual private servers, or jails) is a user space instance (typically a virtual memory space). These user space instances may be separate from each other and separate from the kernel space in which the operating system is executed...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location 
Mekkattuparamban in view of Krishna Singuru and in further view of Wang also doesn’t teach:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Sidde teaches:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server (e.g. traffic director instance; [0063]), and is configured to host an application (e.g. traffic director front ends the multitenant application server environment;  and perform one or more operations associated with the application cloud server (e.g. traffic director commands; [0063], “...Each traffic director can include one or more traffic director instances defined by a configuration...;” [0065], “In accordance with an embodiment, in a typical deployment scenario, a traffic director front ends the multitenant application server environment. So, whenever a partition within multitenant application server environment partition is created/updated/deleted, then the corresponding traffic director configuration can be created/updated/deleted automatically...;” [0083], “In accordance with an embodiment, a single traffic director setup can be used for front ending multiple domains in a multitenant application server environment. In such situations a traffic director console or traffic director commands can be used to perform advanced/fine-grained operations that are traffic director specific;” [0104], “...Additionally, a traffic director can detect the 503 response code and automatically failover the request to another origin server of the origin server pool”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system as taught by Mekkattuparamban, Krishna Singuru, and Wang with the inclusion of the single traffic director setup can be used for front ending multiple domains in a multitenant application server environment as taught by Sidde because similar to the virtual switch in the first configuration and the gateway in the second configuration, the traffic director routes data to the intended destination while also performing traffic director operations, which may automatically failover the request to another origin server of the origin server pool.
Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Sidde also doesn’t teach: wherein the application server instance is configured to perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Baehre teaches:
receive, at the traffic director (e.g. gateway; [0063]) and from the application server instance (e.g. depacketizer; Fig. 3; [0169], “...gateway 300 includes a depacketizer 340 (also referred to as depacketizing unit 340)...”), a result of the application server instance performing the one or more operations on the data packet ([0204], “At step 430, the gateway depacketizes the received data and processes the data...In general, the depacketizing of the data starts with removing the last header added while packetizing the data...”);
transmit the result to the application cloud server (e.g. forwarding data to a server; [0166]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system as taught by Mekkattuparamban, Krishna Singuru, and Wang with the inclusion of depacketizer in the gateway as taught by Baehre because in addition to the teachings of Krishna Singuru, the depacketizer may parse the header of packets which are considered normal data while allowing normal data to travel to its intended destination.
	Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Hill also doesn’t teach: wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space. In an analogous art, Hunsperger teaches:
	wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space ([0041], “...the user-space components include a number of applications or ‘Apps’ (processes, any or all of which may be multi-threaded) each executing in its own virtual machine (‘VM’) wrapper--that is, within an emulated processing environment having its own virtual address space distinct from that of VM wrappers for other applications...;” [0088], “...Netlink 1926 provides a messaging interface for IPC between kernel space and user-space processes...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system and exchange of information generally is triggered by an alarm (i.e., expiration of a high frequency timer) as taught by Mekkattuparamban, Krishna Singuru, Wang, and Hill with the inclusion of the Netlink providing a messaging interface for IPC between kernel space and user-space processes as taught by Hunsperger because it allows for proper intercommunications between the kernel space and the user space.

With regard to claim 9, the instant claim present additional limitations similar to those of claim 2 and is rejected for similar reasons as claim 2.

With regard to claim 10, the instant claim present additional limitations similar to those of claim  3 and is rejected for similar reasons as claim 3.

With regard to claim 11, the instant claim present additional limitations similar to those of claim 4 and is rejected for similar reasons as claim 4.

With regard to claim 13, the instant claim present additional limitations similar to those of claim 6 and is rejected for similar reasons as claim 6.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 7 and is rejected for similar reasons as claim 7.

Regarding claim 15, Mekkattuparamban discloses:
	A non-transitory computer-readable medium ([0078]) storing instructions ([0078]), the instructions comprising:
one or more instructions ([0078]) that, when executed by one or more processors ([0078]) in a wireless network device (e.g. Virtual Switch; [0016]; [0052], “...wireless...”), cause the one or more processors to:
receive, at a traffic director (e.g. Open VSwitch Kernel Loadable Module (KLM); Fig. 1) in a kernel space (Fig. 1) included in the wireless network device (e.g. Virtual Switch; Fig. 1; [0052], “...wireless...”), a data packet from a client device (e.g. Virtual machine; Fig. 1; [0016], “...A virtual switch 12 enables network connectivity for one or more virtual machines (e.g., software implementation of a physical computing device) 14 in a virtual network. Virtual switch 12 includes a memory element 16 and a processor 18. Memory element 16 includes a user space 20 and a kernel space 22. As used herein, the term ‘kernel space’ includes a segregation of space in the memory element where privileged operating system processes such as kernels, kernel extensions, kernel modules and device drivers are executed...;” [0024], “...OpenFlow uses the concept of flows to identify network traffic based on pre-defined match rules that can be statically or dynamically programmed by the SDN control software...;” [0034], “During operation, extension KLM 30 may receive a packet on extension port 40 from OVS KLM 24 of virtual switch 12 configured for an OpenFlow protocol...”);
	determine whether the data packet is intended for an application cloud server (e.g. server; [0055]) operating in a cloud environment (e.g. cloud network; [0018], “...destination address...;” [0054], “...cloud networks...;” [0055], “...virtual switch 12 may be provisioned across multiple servers (e.g., 
		wherein the application cloud server (e.g. server; [0055]) is located remote from the wireless network device (e.g. distributed virtual switch; [0052], “...wireless...;” [0054], “...cloud networks...;” [0055], “...virtual switch 12 may be provisioned across multiple servers (e.g., distributed virtual switch), with multiple virtual Ethernet modules (VEM) and virtual network interfaces and ports to connect multiple virtual machines 14...”).
Mekkattuparamban also doesn’t teach: provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance executing on the wireless network device, wherein the application server instance is implemented in a virtualized container in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Krishna Singuru teaches:
provide, based on determining that the data packet is intended for the application cloud server, the data packet to an application server instance (e.g. the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device; [0006]) executing on the wireless network device (e.g. IoT Gateway device; [0006], “...The IoT Gateway device is configured to receive a data traffic generated by at least one edge device in the IoT environment; classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as 
	wherein the application server instance is implemented in a virtualized container included in an operating system of the wireless network device (e.g. IoT Gateway device; [0026], “...In an embodiment, the edge computing resource may correspond to a container instance which is orchestrated for handling the processing of the critical data. Containers are a method of Operating System virtualization that enable an application or a processing task and their dependencies to run in a resource isolated process...;” [0031], “...Once the IoT Gateway device designates the edge computing resource as the network location for processing, analyzing, and handling the critical data, at step 404, the IoT Gateway device automatically creates one or more container instances for processing, analyzing, and handling the critical data by using a Container Orchestrator...”).	
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers as taught by Mekkatuparamban with the inclusion of the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data as taught by Krishna Singuru because in the previous configuration, a virtual switch was incorporated to relay network traffic between a source and destination by some function acting as a traffic director in the kernel space of a wireless network device, which could be a server and transmitting information to another server and adding to this, a IoT gateway acts a bridge between the devices sitting at the edge in IoT environment and the remote cloud. The IoT gateway transfers the data generated from devices such as mobile devices sitting on the edge of the IoT environment to the remote cloud for further processing and analyzing the data. The advantage of having this arrangement is to offload the computationally intensive processing tasks of the mobile device to the server pool and conserve processing and battery resources on the client device. However, transmitting large amounts of data through the data network can increase latency because the data has to travel 
	Mekkattuparamban in view of Krishna Singuru also doesn’t teach: wherein the application server instance is implemented in a user space included in an operating system of the wireless network device; wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; transmit the result to the application cloud server. In an analogous art, Wang teaches:
wherein the application server instance is implemented in a user space included in an operating system of the wireless network device ([0235], “...one such alternative embodiment implements operating system-level virtualization, in which case the virtualization layer represents the kernel of an operating system (or a shim executing on a base operating system) that allows for the creation of multiple software containers that may each be used to execute one of a sets of applications...each of the software containers (also called virtualization engines, virtual private servers, or jails) is a user space instance (typically a virtual memory space). These user space instances may be separate from each other and separate from the kernel space in which the operating system is executed...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location 
Mekkattuparamban in view of Krishna Singuru and in further view of Wang also doesn’t teach:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server, and is configured to host an application and perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Sidde teaches:
wherein the application server instance is a copy of the application cloud server or a portion of the application cloud server (e.g. traffic director instance; [0063]), and is configured to host an application (e.g. traffic director front ends the multitenant application server environment;  and perform one or more operations associated with the application cloud server (e.g. traffic director commands; [0063], “...Each traffic director can include one or more traffic director instances defined by a configuration...;” [0065], “In accordance with an embodiment, in a typical deployment scenario, a traffic director front ends the multitenant application server environment. So, whenever a partition within multitenant application server environment partition is created/updated/deleted, then the corresponding traffic director configuration can be created/updated/deleted automatically...;” [0083], “In accordance with an embodiment, a single traffic director setup can be used for front ending multiple domains in a multitenant application server environment. In such situations a traffic director console or traffic director commands can be used to perform advanced/fine-grained operations that are traffic director specific;” [0104], “...Additionally, a traffic director can detect the 503 response code and automatically failover the request to another origin server of the origin server pool”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system as taught by Mekkattuparamban, Krishna Singuru, and Wang with the inclusion of the single traffic director setup can be used for front ending multiple domains in a multitenant application server environment as taught by Sidde because similar to the virtual switch in the first configuration and the gateway in the second configuration, the traffic director routes data to the intended destination while also performing traffic director operations, which may automatically failover the request to another origin server of the origin server pool.
Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Sidde also doesn’t teach: wherein the application server instance is configured to perform one or more operations associated with the application cloud server; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space; receive, at the traffic director and from the application server instance, a result of the application server instance performing the one or more operations on the data packet; transmit the result to the application cloud server. In an analogous art, Baehre teaches:
receive, at the traffic director (e.g. gateway; [0063]) and from the application server instance (e.g. depacketizer; Fig. 3; [0169], “...gateway 300 includes a depacketizer 340 (also referred to as depacketizing unit 340)...”), a result of the application server instance performing the one or more operations on the data packet ([0204], “At step 430, the gateway depacketizes the received data and processes the data...In general, the depacketizing of the data starts with removing the last header added while packetizing the data...”);
transmit the result to the application cloud server (e.g. forwarding data to a server; [0166]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system as taught by Mekkattuparamban, Krishna Singuru, and Wang with the inclusion of depacketizer in the gateway as taught by Baehre because in addition to the teachings of Krishna Singuru, the depacketizer may parse the header of packets which are considered normal data while allowing normal data to travel to its intended destination.
	Mekkattuparamban in view of Krishna Singuru, Wang, and in further view of Hill also doesn’t teach: wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space. In an analogous art, Hunsperger teaches:
	wherein the result is received via a virtual interface between the kernel space and the user space that permits communications between the kernel space and the user space ([0041], “...the user-space components include a number of applications or ‘Apps’ (processes, any or all of which may be multi-threaded) each executing in its own virtual machine (‘VM’) wrapper--that is, within an emulated processing environment having its own virtual address space distinct from that of VM wrappers for other applications...;” [0088], “...Netlink 1926 provides a messaging interface for IPC between kernel space and user-space processes...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch provisioned across multiple servers and the Iot Gateway device configured to classify the received data traffic as one of a normal data and a critical data; and automatically designate a network location for processing the received data traffic in response to classifying, wherein the network location corresponds to an edge computing resource arranged locally to the IoT Gateway device when the received data is classified as critical data and the network location corresponds to a remote cloud computing resource when the received data is classified as normal data and each container running in the user space of the operating system and exchange of information generally is triggered by an alarm (i.e., expiration of a high frequency timer) as taught by Mekkattuparamban, Krishna Singuru, Wang, and Hill with the inclusion of the Netlink providing a messaging interface for IPC between kernel space and user-space processes as taught by Hunsperger because it allows for proper intercommunications between the kernel space and the user space.

With regard to claim 16, the instant claim present additional limitations similar to those of claim 2 and is rejected for similar reasons as claim 2.

With regard to claim 17, the instant claim present additional limitations similar to those of claim  3 and is rejected for similar reasons as claim 3.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 4 and is rejected for similar reasons as claim 4.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 6 and is rejected for similar reasons as claim 6.

Claim(s) 5, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mekkattuparamban et al. (US 2014/0226661), in view of Krishna Singuru (US 2019/0014048), Wang et al. (US 2018/0279169), Sidde et al. (US 10/250,512), Baehre (US 2011/0200045), as applied to claim(s) 1-4, 6-11, 13-18, and 20, in view of Asawa et al. (US 2019/0235906), hereafter referred to as “Asawa”.

Regarding claim 5, Mekkattuparamban-Krishna Singuru-Wang-Sidde-Baehre-Hunsperger discloses the wireless network device of claim 1. Mekkattuparamban in view of Krishna Singuru, Wang, Sidde, Baehre, and in further view of Hunsperger also doesn’t teach: wherein the virtualized software container is assigned a namespace. In an analogous art, Asawa teaches:
	wherein the virtualized software container is assigned a namespace ([0019], “...Each container 110 runs as an isolated process in users-space on host operating system 116 and shares kernel 224 with other containers  110...Each container 110 relies on kernel's 224 functionality to make use of resource isolation (CPU, memory, block I/O, network, etc.) and separate namespaces to completely isolate the application's view of the operating environments”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the implementation of the virtual switch and operating system-level virtualization, in which case the virtualization layer represents the kernel of an operating system (or a shim executing on a base operating system) that allows for the creation of multiple software containers that may each be used to execute one of a set of applications and the Netlink providing a messaging interface for IPC between kernel space and user-space processes as taught by Mekkattuparamban, Baehre, and Wang with the inclusion of each container making use of separate namespaces as taught by Asawa because it prevents naming collisions where two or more identifiers in a given scope cannot be resolved.

Regarding claim 7, Mekkattuparamban-Krishna Singuru-Wang-Sidde-Baehre-Hunsperger discloses the wireless network device of claim 1, however Mekkattuparamban teaches:
	a plurality of application cloud servers include the application cloud server (e.g. server; [0055]).	
	Mekkattuparamban in view of Krishna Singuru, Wang, Sidde, Baehre, and in further view of Hunsperger also doesn’t teach: wherein: the wireless network device includes a plurality of application server instances and each of the plurality of application server instances is associated with one of the plurality of application cloud server. In an analogous art, Asawa teaches: wherein:
	the wireless network device includes a plurality of application server instances ([0010], “...the plurality of applications executing across multiple containers...;” [0020], “...Container based virtualization has emerged as an alternative to VMs for deploying applications in the cloud and simplified deployment of the applications...;” [0034], “...For example, Compose is a tool for Docker that is used to define and run multi-container Docker applications. With Compose, a compose configuration file is used to configure an application's 220.sub.i services...”);
	each of the plurality of application server instances is associated with one of the plurality of application cloud server ([0015], “...container host 108 may be a physical computer, such as a desktop computer, a mobile device, or the like...”). 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the virtual switch as taught by Mekkattuparamban with the inclusion of container based virtualization as taught by Asawa because containers provide a way to virtualize an OS so that multiple workloads can run on a single OS instance and containers are light weight and more portable than VMs.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 5 and is rejected for similar reasons as claim 5.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 5 and is rejected for similar reasons as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444